Exhibit 10(e)

UNITED STATES STEEL CORPORATION EXECUTIVE

MANAGEMENT SUPPLEMENTAL PENSION PROGRAM

Amended Effective January 1, 2005

 

1. Purpose

The purpose of this program is to provide a pension benefit for Executive
Management and certain other key managers with respect to compensation paid
under the incentive compensation plans maintained by United States Steel
Corporation (hereinafter “the Corporation”), its subsidiaries, and its joint
ventures.

 

2. Eligibility

An employee of the Corporation, a Subsidiary Company, or a joint venture is a
Member of the United States Steel Corporation Executive Management Supplemental
Pension Program (“Program”) if he is:

 

  (a) a member of the Executive Management Group as established from time to
time by the United States Steel Corporation Board of Directors, or

 

  (b) a key manager designated by name as a “Member” under this Program by the
Compensation and Organization Committee of the United States Steel Corporation
Board of Directors (the “Committee”).

Subject to the age 60 consent requirement outlined below, a Member will be
eligible to receive the supplemental pension provided under this Program (the
“Supplemental Pension”) if he retires or otherwise terminates employment after
completing fifteen years of continuous service. Benefits will not be payable
under this Program with respect to a Member who terminates employment prior to
age 60 unless the Corporation consents to the termination of employment;
provided, however, that such consent is not required for terminations on account
of: (a) death, or (b) involuntary termination, other than for cause.

Subject to the age 60 consent requirement outlined below, the surviving spouse
of any Member will be eligible to receive the supplemental surviving spouse
benefit provided under this Program (the “Supplemental Surviving Spouse
Benefit”) if the Member (a) has accrued at least 15 years of continuous service,
and (b) either (i) dies prior to retirement, or (ii) dies after retirement under
conditions of eligibility for a pension pursuant to the provisions of the United
States Steel Corporation Plan for Employee Pension Benefits (Revision of 2003)
(the “Plan”). The Supplemental Surviving Spouse Benefit will not be payable with
respect to a Member who terminates employment prior to age 60 unless the
Corporation consents to the termination of employment; provided, however, that
such consent is not required for terminations on account of: (a) death, or
(b) involuntary termination, other than for cause.

 

3. Amount of Benefit

 

  a. Supplemental Pension

The Supplemental Pension provided under this Program shall be a monthly amount
paid for the life of the Member equal to the product of: (i) the Member’s
Average Earnings, multiplied by (ii) a percentage which shall be equal to the
sum of 1.54% for each year of continuous service and each year of allowed
service.

 

1 of 5



--------------------------------------------------------------------------------

Except as otherwise provided in this Program, the terms “continuous service,”
“allowed service,” “surviving spouse” and “Subsidiary Company” as used herein
mean continuous service, allowed service, surviving spouse, and subsidiary
company as determined under (or, in the case of “subsidiary company”, as defined
in) the United States Steel 1994 Salaried Pension Rules adopted under the Plan.
However, the term “continuous service” for the purpose of determining the amount
of the Supplemental Pension and Supplemental Surviving Spouse Benefit under this
Program shall exclude the Member’s continuous service that (i) is creditable
under a pension plan adopted by the Corporation, a Subsidiary Company, or a
joint venture, if the pension plan includes bonus payments as creditable
earnings for pension purposes, or (ii) occurs following the date the Member was
designated by the Committee as no longer covered by this Program for future
accruals.

Average Earnings as used herein shall be equal to the total bonuses paid or
credited to the Member pursuant to the United States Steel Corporation Annual
Incentive Compensation Plan (and/or under similar incentive plans or under
profit sharing plans, if the employing entity has a profit sharing plan rather
than an incentive plan) with respect to the three calendar years for which total
bonus payments or deferrals (or such other payments) were the highest out of the
last ten consecutive calendar years immediately prior to the calendar year in
which retirement or death occurs (or, if earlier, the date the Member was
designated by the Committee as no longer covered by the Program for future
accruals) divided by thirty-six. Bonus payments or deferrals (or such other
payments) will be considered as having been made for the calendar year in which
the applicable services were performed rather than for the calendar year in
which the bonus payment was actually received. Notwithstanding anything to the
contrary contained herein, no benefits payable with respect to a Member shall be
based on any bonus paid to such Member after the date he was designated by the
Committee as no longer covered by this Program.

The Average Earnings used in the determination of benefits under this Program as
of retirement will be recalculated using any bonus payable for the calendar year
in which retirement occurs if such bonus produces Average Earnings greater than
that determined at retirement.

As of December 31, 2001, (the “Effective Date”), the determination of Average
Earnings used herein also shall take into consideration bonuses paid or credited
to the Member after the Effective Date by Marathon Oil Corporation, Marathon Oil
Company, Marathon Ashland Petroleum LLC, and Speedway SuperAmerica LLC, and
their subsidiaries and successors.

 

  b. Supplemental Surviving Spouse Benefit

The Surviving Spouse of a Member shall be eligible for a monthly Supplemental
Surviving Spouse Benefit under this Program equal to (i) in the case of a Member
who dies after retirement, 50% of the Supplemental Pension that was being paid
to the Member, or (ii) in the case of a Member who dies while still employed by
the Corporation, the actuarial

 

2 of 5



--------------------------------------------------------------------------------

equivalent (to adjust to the life expectancy of the spouse utilizing the 1971
Group Annuity Mortality Tables unisexed on a 9 to 1 female-male ratio for the
spouse and the PBGC interest rate in effect the first of the month following the
date of the Member’s death) of 100% of the monthly Supplemental Pension that
would have been payable to the Member had the Member retired with Corporation
consent as of the date of his death. In the event that a Member who has
completed fifteen years of continuous service dies while still employed by the
Corporation and does not leave a Surviving Spouse, an amount equal to the lump
sum distribution which he would have received under this Program had he retired
with Corporation consent as of the date of his death shall be payable to his
estate in the form of a lump sum distribution. The payment date shall be on or
near the last day of the calendar month following the month in which such death
occurred.

 

4. Form of Benefit and Timing of Distribution

 

  a. Lump Sum Distribution

Effective January 1, 2005, a Member shall receive, upon the Member’s termination
of employment from the Corporation, a lump sum distribution of both the benefits
payable to him and the benefits payable to his surviving spouse, if any, under
the Program. The term “termination of employment”, when used in the context of a
condition to payment hereunder, shall mean a “separation from service” as that
term is used under section 409A(a)(2)(A)(i) of the Code. The payment date shall
be on or near the last day of the calendar month following the month in which
such termination of employment occurred.

If the Member dies prior to retirement, the Supplemental Surviving Spouse
Benefit, if any, shall be paid in a lump sum distribution. The payment date
shall be on or near the last day of the calendar month following the month in
which such death occurred. Such lump sum distribution will be determined based
upon the life expectancy of the Member’s surviving spouse.

Any lump sum distribution payable as described above following termination of
employment or death shall represent full and final settlement of all benefits
provided under the Program. Any lump sum distribution under this Program shall
be calculated in the same manner as it would have been calculated had it been
made under the United States Steel Corporation Plan for Employee Pension
Benefits (Revision of 2003). If a Member retires, but dies prior to receiving
such lump sum, the lump sum will be paid to the Member’s surviving spouse or to
the Member’s estate if there is no surviving spouse. The payment date shall be
on or near the last day of the calendar month following the month in which such
death occurred.

 

  b. Delay in Payment to Specified Employees

Effective January 1, 2005, in the case of any Member who is determined by the
administrator to be a “specified employee” (as defined in Code section
409A(a)(2)(B)(i) and the regulations thereunder), any amount of such Member’s
lump sum distribution that is considered deferred, for purposes of Code section
409A, in taxable years beginning after December 31, 2004, shall not be
distributed as described in section 4.a. above, but rather shall be payable upon
the first day following the six (6) month anniversary of the Member’s
termination of employment (or, if earlier, the Member’s date of death). For
purposes of this

 

3 of 5



--------------------------------------------------------------------------------

Program, a Member’s entire benefit amount shall be considered deferred in
taxable years beginning after December 31, 2004 if the Member had not attained
at least age 60 with 15 years of continuous service as of December 31, 2004.
During this six-month delay period, simple interest will accrue and be payable
on the balance due using the average of the interest rates established under the
Pension Benefit Guaranty Corporation regulations to determine the present value
of lump sum distributions payable under the Plan during the months included in
the six-month delay period.

 

5. Split Dollar Exchange Option

Effective December 31, 2003, the Split Dollar Exchange Option provisions
outlined in this Section 5 are eliminated except for coverage in existence under
the Program as of December 31, 2003.

 

6. General Provisions

 

  a. Administration

The Vice President-Administration, United States Steel and Carnegie Pension
Fund, is responsible for the administration of this Program. The administrator
shall decide all questions arising out of and relating to the administration of
this Program. The decision of the administrator shall be final and conclusive as
to all questions of interpretations and application of the Program.

 

  b. Amendment or Termination of Program

The Corporation reserves the right to make any changes in this Program or to
terminate this Program as to any or all groups of employees covered under this
Program, but in no event shall such amendment or termination adversely affect
the benefits accrued hereunder prior to the effective date of such amendment or
termination. Any amendment to this Program which changes this Program (including
any amendment which increases, reduces or alters the benefits of this Program)
or any action which terminates this Program to any or all groups shall be made
by a resolution of the Corporation’s Board of Directors (or any authorized
committee of such Board) adopted in accordance with the bylaws of the
Corporation and the corporation law of the state of Delaware.

 

  c. No Guarantee of Employment

Neither the creation of this Program nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.

 

  d. Nonalienation

No benefits payable under this Program shall be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance of any kind by operation of law or otherwise. However,
this section shall not apply to portions of benefits applied to satisfy
(i) obligations for the withholding of taxes, or (ii) obligations under a
qualified domestic relations order.

 

4 of 5



--------------------------------------------------------------------------------

  e. No Requirement to Fund

Except to the extent provided otherwise in this paragraph, benefits provided by
this Program shall be paid out of general assets of the Corporation. No
provisions in this Program, either directly or indirectly, shall be construed to
require the Corporation to reserve, or otherwise set aside, funds for the
payment of benefits hereunder.

As of the Effective Date, United States Steel Corporation (and its subsidiaries
and successors) and Marathon Oil Corporation (and its subsidiaries and
successors) have assumed liability for a Specified Percentage of the Corporate
Part, if any, of each Member’s accrued benefit under the Program. The term
“Corporate Part” is defined to mean the pro rata portion (based upon continuous
service taken into consideration for benefit accrual purposes under the Program)
of a Member’s total accrued benefit under the Program as of the Effective Date
(as adjusted, if applicable, for increases in compensation in periods after the
Effective Date) which is attributable to continuous service performed for the
USX Headquarters unit of USX Corporation on or after May 1, 1991 and prior to
the Effective Date. The Specified Percentage is thirty-five percent (35%) for
United States Steel Corporation and sixty-five percent (65%) for Marathon Oil
Corporation.

 

  f. Controlling Law

To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Program.

 

  g. Severability

If any provisions of this Program shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Program, but this Program shall be construed and enforced as if said
illegal or invalid provision had never been included herein.

 

  h. Exclusive Provisions of Program

The provisions contained herein constitute the complete and exclusive statement
of the terms of this Program. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Program. All reliance by any
individual concerning the subject matter of this Program shall be solely upon
the provisions set forth in this document.

 

  i. Code Section 409A

This Program shall be interpreted and administered in accordance with
Section 409A of the Code and the regulations and interpretations that may be
promulgated thereunder.

 

5 of 5